               Case 4:18-cv-00845-MWB Document 26 Filed 01/24/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 JULIE D. VALORA,                            :
                               Plaintiff,    :       Case No. 4:18-cv-00845
               v.                            :
                                             :       Judge Matthew W. Brann
 ST. ANDREW’S EPISCOPAL                      :
 CHURCH,                                     :       Complaint filed: 04/18/2018
                    Defendant.               :
                                             :      Electronically Filed

                    STIPULATION OF DISMISSAL WITH PREJUDICE

      Pursuant to Rule 41(a)(1)(ii) of the Federal Rules of Civil Procedure, it is
hereby stipulated and agreed by the parties hereto that any and all claims in the
above-entitled action are hereby dismissed with prejudice. Each party shall bear its
own costs.

 BABST, CALLAND, CLEMENTS &                      SWARTZ CAMPBELL
 ZOMNIR, P.C.

 By: /s/ Molly E. Meacham                        By: /s/ Robert J. Grimm
       Molly E. Meacham, Esquire                        Robert J. Grimm, Esquire
       Pa. I.D. No. 318272                              Pa. I.D. No. 55381
       603 Stanwix Street                              Kopopers Building
       Two Gateway Center                              436 7th Avenue, Floors 7 & 8
       Pittsburgh, PA 15222                             Pittsburgh, PA 15219
       Phone: (412) 394-5614                            Phone: (412) 560-3267
       mmeacham@babstcalland.com                        rgrimm@swartzcampbell
       Attorney for Plaintiff                           Attorney for Defendant
       Julie D. Valora                                  St. Andrew’s Episcopal Church

 Dated: 1/24/2019




{B4144444.1}
